           Case 4:19-cv-05841-HSG Document 43 Filed 06/23/20 Page 1 of 2




 1   SHOOK HARDY & BACON, LLP
     Edward Gaus (SBN 289561)
 2   One Montgomery, Suite 2600
     San Francisco, California 94104
 3   Telephone: 415.544.1900
     Facsimile: 415.391.0281
 4   eguas@shb.com

 5   Bryan Pratt (Admitted Pro Hac Vice)
     2555 Grand Blvd.
 6   Kansas City, Missouri 64108
     Telephone:    816.474.6550
 7   Facsimile:    816.421.5547
     bpratt@shb.com
 8
     Attorneys for Defendant Covidien LP, also
 9   Incorrectly denominated as Medtronic, Inc.

10
11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13   LORRAINE BONNER,                                     Case No. 4:19-cv-05841-HSG

14                  Plaintiff,
                                                          STIPULATION AND [PROPOSED] ORDER
15          vs.                                           THAT PLAINTIFF IS NOT SEEKING
                                                          EMPLOYMENT-RELATED DAMAGES
16   COVIDIEN, LP.,

17                  Defendant.

18          Plaintiff LORRAINE BONNER (“Plaintiff”) and Defendant COVIDIEN, LP. (“Defendant”)

19   (collectively “the Parties”) hereby stipulate as follows:

20          WHEREAS Plaintiff has represented that she was primarily retired and earned income

21   selling artwork at the time of her November 28, 2017 surgery;

22          WHEREAS Plaintiff has represented that she did not sustain any meaningful employment-

23   related damages following her November 28, 2017 surgery because she was previously only working

24   minimally and her ability to sell her artwork was not impacted;

25          NOW, THEREFORE, the Parties agree that Plaintiff is not seeking any employment-related

26   damages—including lost wages and lost earning capacity—in the above-referenced matter. The

27   stipulation does not operate as an admission of liability or responsibility for such losses, but is

28   instead intended to simplify the matter and streamline discovery by stating uncontested issues of
                                                    STIPULATION AND [PROPOSED] ORDER THAT PLAINTIFF
                                                       IS NOT SEEKING EMPLOYMENT-RELATED DAMAGES
                                                                           CASE NO. 4:19-CV-05841-HSG
             Case 4:19-cv-05841-HSG Document 43 Filed 06/23/20 Page 2 of 2




 1   fact.
 2   Dated: June 22, 2020                               Respectfully Submitted,
 3                                                      By: /s/ Edward Gaus                 _____
                                                            Edward Gaus
 4                                                          Shook, Hardy & Bacon L.L.P.
                                                            One Montgomery, Suite 2600
 5                                                          San Francisco, California 94104
                                                            Telephone: 415.544.1900
 6                                                          Facsimile: 415.391.0281
                                                            eguas@shb.com
 7
                                                              Attorney for Defendant Covidien, LP
 8
                                                        By: /s/ A. Cabral Bonner
 9                                                         A. Cabral Bonner
                                                           Law Offices of Bonner & Bonner
10                                                         475 Gate Five Rd., Suite 211
                                                           Sausalito, CA 94965
11                                                         Telephone: 415.331.3070
                                                           Facsimile: 415.331.2738
12                                                         cabral@bonnerlaw.com
13                                                           Attorney for Plaintiff Lorraine Bonner
14
                                            SIGNATURE ATTESTATION
15
              In compliance with Civil Local Rule 5.1, I hereby attest that I have obtained permission from
16
17   A. Cabral Bonner, counsel for Plaintiff, to file this stipulation.

18                                                  SHOOK, HARDY & BACON L.L.P.

19                                                  By: /s/ Edward Gaus
                                                         Edward Gaus
20                                                       Attorney for Defendant Covidien LP

21
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
22
     Dated:       6/23/2020
23
                                                        By:
24
                                                              UNITED STATES DISTRICT COURT
25
26
27
28                                                       2
                                                     STIPULATION AND [PROPOSED] ORDER THAT PLAINTIFF
                                                        IS NOT SEEKING EMPLOYMENT-RELATED DAMAGES
                                                                            CASE NO. 4:19-CV-05841-HSG
